DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 87-90 and 102 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 87 recites the limitation “the decoupling structure further comprises a button” which deems the claim indefinite. The “decoupling structure” limitation in claim 81 was read as invoking 35 U.S.C. 112(f) and at a minimum is considered to require a conduit connector type of structure which can swivel or rotate in order to perform the functions recited in claim 81 (e.g. “decoupling” and “providing a fluid connection”). The instant claim does not invoke 35 U.S.C. 112(f) and solely structurally defines the decoupling structure as a button. It is not believed that the button alone can satisfy the requirements of the decoupling structure of claim 81 and thus the claim appears to removing limitations required of an earlier claim. It is suggested that either claim 81 be amended to recite structure of the “decoupling structure” such that 35 U.S.C. 112(f) is 
Claim 102 recites the limitation “the decoupling structure comprises the vent structure” which deems the claim indefinite. The “decoupling structure” limitation in claim 81 was read as invoking 35 U.S.C. 112(f) and at a minimum is considered to require a conduit connector type of structure which can swivel or rotate in order to perform the functions recited in claim 81 (e.g. “decoupling” and “providing a fluid connection”). The instant claim does not invoke 35 U.S.C. 112(f) and solely structurally defines the decoupling structure as the vent structure. It is not believed that the vent structure alone can satisfy the requirements of the decoupling structure of claim 81 and thus the claim appears to removing limitations required of an earlier claim. It is suggested that either claim 81 be amended to recite structure of the “decoupling structure” such that 35 U.S.C. 112(f) is not invoked or that the instant claim be amended to also recite structure of the “decoupling structure” which would perform the function recited in claim 81.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 87-90 and 102 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further Each of claims 87 and 102 appears to be improperly removing limitations of a prior claim, as is discussed in full in the above 35 U.S.C. 112(b) rejections.  It is suggested that either claim 81 be amended to recite structure of the “decoupling structure” such that 35 U.S.C. 112(f) is not invoked or that claims 87 and 102 each be amended to also recite structure of the “decoupling structure” which would perform the function recited in claim 81. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decoupling structure configured to provide a fluid connection between the plenum chamber and an air circuit for the flow of air at the therapeutic pressure for breathing by the patient” in claim 81.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “decoupling structure” is best understood from the specification as at least: decoupling structure 3500 which includes a swivel or a ball and socket and has an elbow shape (¶¶0403, 0441-0446, e.g. Fig. 6M).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 81-85, 91-92, 95, 99-105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. Pub. 2006/0249159) in view of Wells et al. (U.S. Pub. 2015/0217074).
Regarding claim 81, Ho discloses a patient interface (Figs. 5-8 #87; ¶¶0046-0047) comprising: a plenum chamber (Fig. 5 #18; ¶¶0028-0029, 0035) pressurisable to a therapeutic pressure of at least 6 cmH2O above ambient air pressure (¶0025 – CPAP), said plenum chamber including a plenum chamber inlet port (Fig. 5 rightward entry into #18) sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient; a seal-forming structure (Fig. 5 #20; ¶0036) constructed and arranged to form a seal with a region of the patient's face surrounding an entrance to the patient's airways such that the flow of air at said therapeutic pressure is delivered to at least the entrance to the patient's nares (¶0036), the seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's respiratory cycle in use; a positioning and stabilising structure (¶¶0033-0034 – “headgear”) to provide an elastic force to hold the seal-forming structure in a therapeutically effective position on the patient's head, the positioning and stabilising structure comprising a tie (¶0033 – “strap”), the tie being constructed and arranged so that at least a portion overlies a region of the patient's head superior to an otobasion superior of the patient's head in use (see Fig. 1 of Eaton et al. – U.S. Pub. 2004/0025883 as incorporated by reference in ¶0033 of Ho), a portion of the tie being 

Wells teaches a patient interface (e.g. Fig. 18) and teaches connecting a delivery conduit to a frame using a swivel connection to provide the benefit of reducing tube torque which can disrupt sealing forces or improving comfort and seal if the delivery conduit is to be routed up and over the patient’s head (¶0616). Wells further teaches that prior masks common use a swiveling elbow to attach a gas delivery tube to a mask (¶0648).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Ho conduit 14 can swivel, in order to fully satisfy the functional requirements of the “decoupling structure” of the claim, in order to provide the benefit of reducing tube torque which can disrupt sealing forces or improving comfort and seal if the delivery conduit is to be routed up and over the patient’s head in view of Wells. Further, Wells teaches a swiveling elbow is common in the art for this purpose.
Regarding claim 82, Ho teaches the invention as modified above and further teaches the frame and the connector ring are resiliently movable relative to one another (Figs. 5 & 8 – moveable via rolling diaphragm 100).
Regarding claim 83, Ho teaches the invention as modified above and further teaches the frame comprises a first material (¶0032), the connector ring comprises a second material, and the flexible joint structure comprises a third material (¶0048), and wherein the first material is more rigid than the third material.

However, the function of retaining ring 90 is to offer a secure interface between other elements of the patient interface (e.g. Fig. 7; ¶0050) while the function of rolling diaphragm 100 is to change shape depending upon an imparted force (¶¶0048-0049). Thus, rolling diaphragm 100 will obviously be less rigid than retaining ring 90 in order to allow the desired flexing in response to an imparted force.
Regarding claim 84, Ho teaches the invention as modified above and further teaches the third material is a resiliently deformable material (¶¶0048-0049).
Regarding claim 85, Ho teaches the invention as modified above and further teaches each of the first material (e.g. “rigid” – ¶0032), the second material (e.g. not an exact match of either the first material or the third material), and the third material (e.g. “deforming” – ¶¶0048-0049) has at least one different property.
Regarding claim 91, Ho teaches the invention as modified above and further teaches the plenum chamber is configured to releasably connect to the connector ring (Figs. 5 & 7; ¶0050).
Regarding claim 92, Ho teaches the invention as modified above and further teaches the connector ring comprises an attachment structure and the plenum chamber comprises a neck having an outer rim, and wherein the attachment structure is configured to releasably connect to the outer rim with a snap fit (Fig. 7).
Regarding claim 95, Ho teaches the invention as modified above and further teaches the frame comprises a frame opening (Fig. 5 conduit entry in #22) and the 
Regarding claim 99, Ho teaches the invention as modified above and further teaches the connector ring comprises a spacer (Fig. 7 portions of #90 contacting #18) configured to contact the plenum chamber to limit movement of the connector ring toward the plenum chamber.
Regarding claim 100, Ho teaches the invention as modified above and further teaches the frame further comprises a forehead support (Figs. 5-6; ¶0033).
Regarding claim 101, Ho teaches the invention as modified above and further teaches a superior end of the forehead support comprises at least one tie attachment structure (Figs. 5-6 – upper headgear connectors).
Regarding claim 102, Ho teaches the invention as modified above and further teaches the decoupling structure comprises the vent structure (¶0028).
Regarding claim 103, Ho teaches the invention as modified above and further teaches the seal-forming structure is configured to form a seal with a region of the patient's face surrounding an entrance to the patient's airways such that the flow of air at said therapeutic pressure is only delivered to the entrance to the patient's nares, or wherein the seal-forming structure is configured to form a seal with a region of the patient's face surrounding an entrance to the patient's airways such that the flow of air at said therapeutic pressure is delivered to the entrance to the patient's nares and the entrance to the patient's mouth (¶¶0035-0036).
Regarding claim 104, Ho teaches the invention as modified above and further teaches the decoupling structure is configured to rotate relative to the plenum chamber 
Regarding claim 105, Ho teaches the invention as modified above and further teaches the frame is resiliently movable relative to the connector ring from a neutral position (e.g. position of Fig. 7) to a deformed position (e.g. #18 either pressed toward #22 or pulled away from #22) due to deformation of the flexible joint structure, and wherein the flexible joint structure is configured to urge the frame from the deformed position to the neutral position. Rolling diaphragm 100 will seek to return to its default state when external forces are released.
Claim(s) 81-82, 91, 94-95, 99-105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski et al. (U.S. Pub. 2015/0151066) in view of Frater et al. (U.S. Pub. 2007/0215161).
Regarding claim 81, Chodkowski discloses a patient interface (Fig. 1 #4; ¶0027) comprising: a plenum chamber (Fig. 2 #24; ¶0030) pressurisable to a therapeutic pressure of at least 6 cmH2O above ambient air pressure (¶0029 – CPAP), said plenum chamber including a plenum chamber inlet port (Fig. 2 leftward entry into #24) sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient; a seal-forming structure (Fig. 2 #26; ¶0030) constructed and arranged to form a seal with a region of the patient's face surrounding an entrance to the patient's airways such that the flow of air at said therapeutic pressure is delivered to at least the entrance to the patient's nares (¶0027), the seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's 
Chodkowski is silent as to whether the positioning and stabilising structure having a non-rigid decoupling portion.
Frater discloses a patient interface and teaches headgear having a non-rigid decoupling portion (Fig. 40 #606; ¶¶0182-0183). Intermediate portion 606 is read as decoupling as it is an elastic portion situated between two relatively inextensible or relatively non-elastic portions (¶¶0182-0183). Frater teaches this form of headgear as providing the benefit of allowing length changing of the headgear as pressure is changed which allows improved convenience where the mask system does not require unclipping or detaching for removing of the patient interface (¶¶0182-0183).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Chodkowski the positioning and stabilising structure (i.e. headgear) having a non-rigid decoupling portion in order to provide the benefit of allowing length changing of the headgear as pressure is changed which allows improved convenience where the mask system does not require unclipping or detaching for removing of the patient interface in view of Frater.
Regarding claim 82, Chodkowski teaches the invention as modified above and further teaches the frame and the connector ring are resiliently movable relative to one another (Fig. 1 – moveable via bellows 14).
Regarding claim 91, Chodkowski teaches the invention as modified above and further teaches the plenum chamber is configured to releasably connect to the connector ring (Fig. 2; ¶0030 – disassembly will follow the reverse process).
Regarding claim 94, Chodkowski teaches the invention as modified above and further teaches the flexible joint structure is joined to the connector ring in a unitary manner by co-forming (¶0029). The claim is recited in product-by-process language (i.e. “overmoulding”) and is thus interpreted based upon the structure implied (MPEP 2113), in this case a unitary, non-detachable connection between the flexible joint structure, the frame, and the connector ring.
Chodkowski as modified fails to explicitly teach the flexible joint structure is joined to the frame in a unitary manner.
However, Chodkowski teaches bellows 14 as “mounted to” frame 6 (¶0029). Bellows 14 is also taught as “mounted to” patient interface 18 and that connection is further discussed as being selected from varieties of connection to include co-forming (¶0029). Thus, one having ordinary skill in the art recognizing that Chodkowski considers co-forming a suitable technique for “mounting” bellows 14 to patient interface 18 would have considered it prima facie obvious for the “mounting” of bellows 14 to frame 6 to also be capable of being performed by co-forming.
Regarding claim 95, Chodkowski teaches the invention as modified above and further teaches the frame comprises a frame opening (Fig. 1 where #8 interfaces #6) and the flexible joint structure comprises a frame joining portion that is joined to the frame around the perimeter of the frame opening (Fig. 1; ¶0029).
Regarding claim 99, Chodkowski teaches the invention as modified above and further teaches the connector ring comprises a spacer (Fig. 2 #36; ¶0032) configured to contact the plenum chamber to limit movement of the connector ring toward the plenum chamber.
Regarding claim 100, Chodkowski teaches the invention as modified above and further teaches the frame further comprises a forehead support (Fig. 1 #12; ¶0029).
Regarding claim 101, Chodkowski teaches the invention as modified above and further teaches a superior end of the forehead support comprises at least one tie attachment structure (Fig. 1 – upper headgear connectors).
Regarding claim 102, Chodkowski teaches the invention as modified above and further teaches the decoupling structure comprises the vent structure (Fig. 1).
Regarding claim 103, Chodkowski teaches the invention as modified above and further teaches the seal-forming structure is configured to form a seal with a region of the patient's face surrounding an entrance to the patient's airways such that the flow of air at said therapeutic pressure is only delivered to the entrance to the patient's nares, or wherein the seal-forming structure is configured to form a seal with a region of the patient's face surrounding an entrance to the patient's airways such that the flow of air at said therapeutic pressure is delivered to the entrance to the patient's nares and the entrance to the patient's mouth (¶¶0006, 0027).
Regarding claim 104, Chodkowski teaches the invention as modified above and further teaches the decoupling structure is configured to rotate relative to the plenum chamber about a single axis (¶0029 – “pivotably disposed”), and wherein the frame is 
Regarding claim 105, Chodkowski teaches the invention as modified above and further teaches the frame is resiliently movable relative to the connector ring from a neutral position (e.g. position of Fig. 1) to a deformed position (e.g. #18 either pressed toward #6 or pulled away from #6) due to deformation of the flexible joint structure, and wherein the flexible joint structure is configured to urge the frame from the deformed position to the neutral position. Bellows 14 will seek to return to its default state when external forces are released.
Claim(s) 83-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski et al. (U.S. Pub. 2015/0151066) in view of Frater et al. (U.S. Pub. 2007/0215161) and further in view of Startare et al. (U.S. Pub. 2013/0133664).
Regarding claim 83, Chodkowski discloses the frame comprises a first material, the connector ring comprises a second material, and the flexible joint structure comprises a third material.
Chodkowski is silent as to whether the first material and the second material are more rigid than the third material.
Startare teaches a patient interface and teaches a frame comprises a first material (#34; ¶0028 – “rigid”), a sealing portion comprises a second material (#92; ¶0052), and an adjustment portion (#94; ¶0052) comprises a third material. Startare teaches the first material is more rigid than the third material (¶0028 – “rigid”). Startare further teaches the second material and the third material can be different from each other (¶0052). The teaching of a difference in materials leaves two general options, 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Chodkowski the first material and the second material are more rigid than the third material based upon use of a rigid frame and upon an obvious design choice to try the second material as more rigid then the third material when selecting different materials for the second material and the third material in view of Startare.
Regarding claim 84, Chodkowski teaches the invention as modified above and further teaches the third material is a resiliently deformable material (bellows 14 must be resilient).
Regarding claim 85, Chodkowski teaches the invention as modified above and Startare as incorporated therein further teaches each of the first material (e.g. “rigid” –  ¶0028), the second material (e.g. “elastic” and “different” from the third material –  ¶0052), and the third material has at least one different property (e.g. “elastic” and “different” from the second material –  ¶0052).
Claim(s) 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. Pub. 2006/0249159) in view of Wells et al. (U.S. Pub. 2015/0217074) and further in view of Barlow et al. (U.S. Pub. 2012/0067349).
Regarding claim 94, Ho teaches the invention as modified but fails to teach in the cited embodiment the flexible joint structure is joined to the frame and the connector 
However, in an alternate embodiment (Fig. 11) Ho teaches a molding together of a flexible joint structure (#152) and a connector ring (#154) (¶0058).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Ho the flexible joint structure is joined to the connector ring by molding in order to yield the predictable result of a unitary element which reduces the number of parts and may prevent a losing of parts further in view of Ho.
Barlow teaches a nasal mask and teaches connection between a sealing portion and a frame may be provided by either removable connection or permanent connection, to include molding techniques (¶0421). Barlow thus teaches the choice between removable connection or permanent connection of a sealing portion and a frame as a mere matter of design choice in the art.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further incorporated in the modified Ho the flexible joint structure is joined to the frame by molding as an obvious design choice in the art which applies a permanent connection between a sealing portion and a frame instead of a removable connection between those elements in view of Barlow.
Allowable Subject Matter
Claims 86, 93, and 96-98 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 87-90 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 86, neither Ho nor Chodkowski teaches or suggests the decoupling structure is configured to be releasably connected to the connector ring.
Ho does not teach or suggest any engagement between conduit 14 and retaining ring 90 and there is no reason why one of ordinary skill in the art would have considered modifying Ho in order to provide that connection without improper hindsight reasoning.
Chodkowski does not teach or suggest any engagement between elbow 8 and face plate 20 and there is no reason why one of ordinary skill in the art would have considered modifying Chodkowski in order to provide that connection without improper hindsight reasoning.
It is thus found that the claim as a whole defines an invention which one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at with improper hindsight reasoning.
Regarding claim 93, neither Ho nor Chodkowski teaches or suggests the connector ring comprises a notch and the plenum chamber comprises a wing extending 
The interaction between seal cushion 18 and retainer ring 90 of Ho fails to teach or suggest the particularly required attachment of the instant claim.
It is thus found that the claim as a whole defines an invention which one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at with improper hindsight reasoning.
Regarding claim 96, neither Ho nor Chodkowski teaches or suggests the flexible joint structure comprises a connector ring joining portion that is joined to the connector ring such that the connector ring is suspended within the frame opening by the flexible joint structure.
Ho does not teach or suggest rolling diaphragm 100 as being located within an opening of mask shell 22 and there is no reason why one of ordinary skill in the art would have considered modifying Ho in order to provide that connection without improper hindsight reasoning.
Chodkowski does not teach or suggest bellows 14 as being located within an opening of frame 6 and there is no reason why one of ordinary skill in the art would have considered modifying Chodkowski in order to provide that connection without improper hindsight reasoning.
It is thus found that the claim as a whole defines an invention which one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at with improper hindsight reasoning.
Regarding claim 98, neither Ho nor Chodkowski teaches or suggests the decoupling structure comprises a proximal end and the plenum chamber comprises a sealing lip, and wherein the sealing lip is configured to contact the proximal end of the decoupling structure to form a sealed flow path for the flow of air at the therapeutic pressure from the decoupling structure to the plenum chamber for breathing by the patient.
Ho does not teach or suggest any contact between conduit 14 and seal cushion 18 and there is no reason why one of ordinary skill in the art would have considered modifying Ho in order to provide that connection without improper hindsight reasoning.
Chodkowski does not teach or suggest any engagement between elbow 8 and cushion element 24 and there is no reason why one of ordinary skill in the art would have considered modifying Chodkowski in order to provide that connection without improper hindsight reasoning.
It is thus found that the claim as a whole defines an invention which one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at with improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785